Title: To George Washington from Jonathan Trumbull, Jr., 27 April 1781
From: Trumbull, Jonathan, Jr.
To: Washington, George


                        
                            Dear General
                            Lebanon 27th April 1781
                        
                        Returng yesterday, from a Journey Eastward as far as Boston on which I had been employed for a Fortnight, I
                            found your Excellencys Letter of the 16th waiting for me, with a Proposal for my joining your Family in Capacity of a
                            Secretary—as your Excellency must e’er this begin to wonder at my Silence, I think it my Duty to make an imediate
                            acknowlegement of the Recipt of your Letter, altho I have not yet had Time to consider its Contents—or decide on the
                            Proposal. The Idea is so new & unexpected—and my other Engagements (exclusive of my Family, private Business
                            & domestic Concerns) are such as will render it very difficult for me to make a Compliance to your Excellencys
                            Request ’tho at same Time I have to confess, that it will give me great Pain, if on full Consideration, I shall find
                            myself obliged to make a Refusal; as my Inclination would lead me to fulfil your every Wish—& be assured Sir!—my
                            ambition would be highly gratified by so near an admission to the Person & Confidence of General Washington.
                        Congress have intrusted to my Care the Settlement of my late Brother’s Commissary accounts—in these affairs I
                            have been busily engaged & have almost closed (so far as I shall go) all the accounts of the four N.E. States
                            & N. York—& have expected to go on to the Jersies & Pensylvania in the Course of this Summer—I
                            shall be much at a Loss to leave these matters unfinished both on account of the Public, & that of my Brothers
                            private Estate—which in some Respects is held in close Connexion with the Public Settlements—perhaps also Congress may
                            think it not well for me to leave this Business in its present Stage.
                        On the whole I must beg your Excellencys Permission for a short Time to consult my own mind & those
                            of my Friends on this Subject—& in the mean Time suffer me to suggest that your Excellency wil be pleased to turn
                            your mind on some other Person who may eventually be called to this Service—some others I can readily conceive may be
                            found who will perform it with greater abilities but no one I dare say will accept whose chearfull Readiness &
                            utmost Endeavours to fulfill your Excellencys Wishes will be greater (if Circumstances shall permit) than mine. With
                            highest Sentiments of Respect & Esteem—I am most Gratefully D. Genl Your most Obedient & humble Servant
                        
                            Jona. Trumbull Junr
                        
                    